

115 HR 462 IH: REG Act of 2017
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 462IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Lewis of Minnesota introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 5, United States Code, to include guidance documents in the congressional review
			 process of agency rulemaking.
	
 1.Short titleThis Act may be cited as the Reforming Executive Guidance Act of 2017 or as the REG Act of 2017. 2.Congressional Review of Agency Rulemaking (a)Guidance DocumentsParagraph (3) of section 804 of title 5, United States Code, is amended to read as follows:
				
 (3)The term rule— (A)has the meaning given such term in section 551, except that such term does not include (except as otherwise provided in subparagraph (B))—
 (i)any rule of particular applicability, including a rule that approves or prescribes for the future rates, wages, prices, services, or allowances therefor, corporate or financial structures, reorganizations, mergers, or acquisitions thereof, or accounting practices or disclosures bearing on any of the foregoing;
 (ii)any rule relating to agency management or personnel; or (iii)any rule of agency organization, procedure, or practice that does not substantially affect the rights or obligations of non-agency parties; and
 (B)includes guidance documents.. (b)Significant Guidance DocumentsParagraph (2) of section 804 of such title is amended to read as follows:
				
 (2)The term major rule— (A)means any rule that the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in—
 (i)an annual effect on the economy of $100,000,000 or more; (ii)a major increase in costs or prices for consumers, individual industries, Federal, State, or local government agencies, or geographic regions; or
 (iii)significant adverse effects on competition, employment, investment, productivity, innovation, or on the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets; and
 (B)includes significant guidance documents. The term does not include any rule promulgated under the Telecommunications Act of 1996 and the amendments made by that Act.. (c)DefinitionsSection 804 of such title is amended by adding at the end the following new paragraphs:
				
 (4)The term guidance document means a statement of general applicability and future effect, other than a regulatory action, issued by a Federal agency that sets forth—
 (A)a policy on a statutory, regulatory, or technical issue; or (B)an interpretation of a statutory or regulatory issue.
 (5)The term significant guidance document— (A)means a guidance document disseminated to regulated entities or the general public that may reasonably be anticipated to—
 (i)lead to an annual effect of $100,000,000 or more, or adversely affect in a material way the economy, a sector of the economy, productivity, competition, employment, the environment, public health or safety, or State, local, or tribal governments or communities;
 (ii)create a serious inconsistency, or otherwise interfere, with an action taken or planned by another Federal agency;
 (iii)materially alter the budgetary impact of any entitlement, grant, user fees, or loan programs, or the rights or obligations of recipients thereof; or
 (iv)raise novel legal or policy issues arising out of legal mandates; and (B)does not include any guidance document—
 (i)on regulations issued in accordance with section 556 or 557 of title 5, United States Code; (ii)that pertains to a military or foreign affairs function of the United States, other than procurement regulations and regulations involving the import or export of non-defense articles and services;
 (iii)on regulations that are limited to the organization, management, or personnel matters of a Federal agency; or
 (iv)belonging to a category of guidance documents exempted by the Administrator of the Office of Information and Regulatory Affairs..
 3.Definition of rule to include significant guidance for purposes of rulemakingSection 551(4) of title 5, United States Code, is amended by inserting before the semicolon at the end the following: , as well as significant guidance (as such term is defined in section 804(5)).
		